LOCK-UP AGREEMENT


July 20, 2009


Roth Capital Partners, LLC
24 Corporate Plaza
Newport Beach, CA 92660


Re:       China Green Agriculture, Inc. (the “Company”)


Ladies & Gentlemen:


The undersigned is an owner of record or beneficially of certain shares of
common stock, par value $.001 per share, of the Company (“Common Stock”) or
securities convertible into, exchangeable, or exercisable for Common Stock, the
number of which as of the date of this Agreement is indicated on the signature
page below (“Securities”).  The Company proposes to carry out a public offering
of Common Stock (the “Offering”) for which you will act as the underwriter. The
undersigned recognizes that the Offering will be of benefit to the undersigned.
The undersigned acknowledges that you are relying on the representations and
agreements of the undersigned contained in this letter in carrying out the
Offering and in entering into an Underwriting Agreement (the “Underwriting
Agreement”) with the Company with respect to the Offering.
 
In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not, without the prior written consent of Roth Capital
Partners, LLC (which consent may be withheld in its sole discretion), directly
or indirectly, sell, offer to sell, contract to sell, or grant any option for
the sale (including without limitation any short sale), grant any security
interest in, pledge, hypothecate, hedge, establish an open “put equivalent
position” within the meaning of Rule 16a-1(h) under the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder
(collectively, the “Exchange Act”) or otherwise dispose of or enter into any
transaction which is designed to, or could be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise by the Company or any affiliate of the Company
or any person in privity with the Company or any affiliate of the Company) of
any shares of Common Stock or any Securities (collectively, a “Disposition”)
currently or hereafter owned either of record or beneficially (as defined in
Rule 13d-3 under the Exchange Act) by the undersigned, or publicly announce the
undersigned’s intention to do any of the foregoing (provided, however, that the
undersigned may complete one or more gift transfers of Securities to immediate
family member(s) (as defined in Item 404(a) of Regulation S-K under the Exchange
Act) or transfer Securities to one or more trusts for bona fide estate planning
purposes without prior written consent and upon written notice to Roth Capital
Partners), for a period commencing on the date hereof and ending ninety (90)
days after the Closing Date, as defined in the Underwriting Agreement, subject
to adjustment as discussed below (the “Lock-up Period”).  The undersigned also
agrees and consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of shares of Common
Stock or securities convertible into or exchangeable or exercisable for Common
Stock held by the undersigned except in compliance with the foregoing
restrictions.
 
 
 

--------------------------------------------------------------------------------

 
 
The foregoing restriction has been expressly agreed to preclude the holder of
the Securities from engaging in any hedging or other transaction which is
designed to or reasonably expected to lead to or result in a Disposition of
Securities during the Lock-up Period, even if such Securities would be disposed
of by someone other than such holder.  Such prohibited hedging or other
transactions would include, without limitation, any short sale (whether or not
against the box) or any purchase, sale, or grant of any right (including,
without limitation, any put or call option) with respect to any Securities or
with respect to any security (other than a broad-based market basket or index)
that included, relates to, or derives any significant part of its value from
Securities.  The undersigned also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of shares of Common Stock or Securities held by the undersigned
except in compliance with the foregoing restrictions.
 
For the purpose of allowing Roth Capital Partners, LLC to comply with NASD Rule
2711(f)(4), or the applicable successor FINRA Rule when published, if (1) during
the last 17 days of the Lock-Up Period, the Company releases earnings results or
publicly announces other material news or a material event relating to the
Company occurs or (2) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 16 day period
beginning on the last day of the Lock-Up Period, then in each case the Lock-Up
Period will be extended until the expiration of the 18 day period beginning on
the date of release of the earnings results or the public announcement regarding
the material news or the occurrence of the material event, as applicable, unless
Roth Capital Partners, LLC waives, in writing, such extension.  Roth Capital
Partners, LLC agrees to waive such extension if the provisions of NASD Rule
2711(f)(4) or any applicable successor rule are not applicable to the Offering.
 
The undersigned understands that, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Common Stock to be sold thereunder, the undersigned shall be
released from, all obligations under this Lock-Up Agreement.
 
This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned.
 
Nothing in this Lock-up Agreement shall constitute an obligation to purchase
shares of Common Stock or Securities of the Company.
 
This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of California, without regard to the conflict of laws
principles thereof.
 


Tao Li
 
Printed Name of Holder
       
By:
 /s/ Tao Li
   
Signature
 



Number of Shares: 4,740,902 shares of Common Stock
 
 
- 2 -

--------------------------------------------------------------------------------

 